392 U.S. 667 (1968)
TAGGART
v.
NEW YORK.
No. 1668, Misc.
Supreme Court of United States.
Decided June 17, 1968.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Leon B. Polsky for appellant.
Thomas J. Mackell and Peter J. O'Connor for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for failure to file the notice of appeal within the time provided by Rule 11.
MR. JUSTICE BLACK is of the opinion that the appeal should be dismissed for want of a substantial federal question.
MR. JUSTICE DOUGLAS dissents.